DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	None.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al. (U.S. Patent Application Publication 2021/0002511).
Referring to Claim 1, McDonough teaches a chemical-mechanical polishing (CMP) (abstract; par. 5, 28, 29, 57) slurry composition, comprising: an oxidizer comprising halogen oxyacid or its salt (par. 40; “potassium iodate” or “potassium bromate”) or aqueous ozone (par. 40; “ozone water”); and one or more abrasive particles (par. 29 and 37).
McDonough does not explicitly state a specific example, per se, of the slurry composition comprising a first oxidizer of potassium iodate or potassium bromate and a second oxidizer of ozone water, however, McDonough does state that any mixtures of the disclosed finite group of oxidizers is suitable for the intended slurry composition (par. 40).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to choose a mixture of the known material options within his or her technical grasp of potassium iodate and ozone water or a mixture of potassium bromate and ozone water taught by McDonough based on its well-known suitability in the art for the oxidizer of the slurry.
See also MPEP 2144.06 - "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Referring to Claim 2, McDonough further teaches wherein the first oxidizer comprises potassium iodate (KIO3) or potassium bromate (KBrO3) (par. 40).
Referring to Claim 5, as modified above, McDonough further teaches wherein the second oxidizer (ozone water) is configured to oxidize the halogen oxyacid or its salt (potassium iodate or potassium bromate), the halogen oxyacid before the oxidization includes a first oxidation state, the halogen oxyacid or its salt after the oxidization includes a second oxidation state, and the second oxidation state is greater than the first oxidation state since McDonough teaches the same materials disclosed by the applicant of potassium iodate or potassium bromate for the first oxidizer and aqueous ozone (ozone water) for the second oxidizer.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to oxidize the halogen oxyacid or its salt, the halogen oxyacid before the oxidization includes a first oxidation state, the halogen oxyacid or its salt after the oxidization includes a second oxidation state, and the second oxidation state is greater than the first oxidation state” does not distinguish the present invention over the prior art of McDonough who teaches the applicant’s disclosed material of aqueous ozone (ozone water).  It has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Referring to Claims 6-7, as modified above, McDonough further teaches wherein the second oxidizer is configured to re-oxidize a metal oxide and wherein the metal oxide comprises noble metal oxide since McDonough teaches the same material disclosed by the application of aqueous ozone (ozone water) for the second oxidizer.  The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to re-oxidize a metal oxide” does not distinguish the present invention over the prior art of McDonough who teaches the applicant’s disclosed material of aqueous ozone (ozone water).  It has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Referring to Claim 9, McDonough further teaches wherein the abrasive particles comprise colloidal silica, fumed silica or aluminum oxide (alumina) (par. 37).

Allowable Subject Matter
Claims 10-20 are allowed.

Claims 3, 4 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 3, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a concentration of the first oxidizer in the CMP slurry composition is between approximately 0.2% and approximately 5.0% in combination with all of the limitations of Claim 1 and 3.
Regarding Claim 4, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein an ozone concentration of the aqueous ozone is between approximately 200 parts per million (ppm) and approximately 7000 ppm in combination with all of the limitations of Claim 1 and 4.
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a pH of the CMP slurry composition is between approximately 2.0 and approximately 12.0 in combination with all of the limitations of Claim 1 and 8.
Regarding Claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the method invention of oxidizing the first oxidizer to form a peroxidant by the second oxidizer; oxidizing a portion of the metal layer to form a first metal oxide by the peroxidant; and re-oxidizing the first metal oxide by the second oxidizer to form a second metal oxide in combination with all of the limitations of Claim 10.
Regarding Claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the method invention of using the second oxidizer to oxidize the first oxidizer to form a peroxidant; using the peroxidant to oxidize the second portion of the noble metal layer to form a first metal oxide; and using the second oxidizer to re-oxidize the first metal oxide to form a second metal oxide in combination with all of the limitations of Claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ono et al. (U.S. Patent Application Publication 2019/0352537) teaches a CMP slurry composition having an oxidizing agent including potassium periodate, hypochlorous acid or ozone water, among others; the oxidizing agent may be used singly or in combination of two or more kinds thereof (par. 64); as well as abrasive particles (par. 35-37).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896